Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Felig, J.), rendered May 24, 1988, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s assertion that the Trial Justice improperly denied his request to permit the jury to visit the scene of the crime has been considered and rejected by this court on the *468appeal of his codefendant (see, People v Kaufman, 156 AD2d 718). The defendant has not raised any argument requiring a different result herein.
At trial, two eyewitnesses testified that they observed the defendant participating in the assault upon the victim that resulted in her death. One of these eyewitnesses observed the defendant "deliberately” strike the victim with an automobile that he was driving. The medical examiner testified that bruises on the victim’s legs were consistent with being so struck. Viewing the evidence in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
Under the circumstances of this case, we conclude that the sentence was not excessive (see, People v Suitte, 90 AD2d 80; see also, People v Sanchez, 131 AD2d 606; People v Roman, 84 AD2d 851).
We have considered the defendant’s remaining contentions, including the arguments raised in his supplemental pro se brief, and find them to be without merit. Brown, J. P., Balletta, Rosenblatt and Ritter, JJ., concur.